I dissent. I concur in the holding that on the record before us, on an appeal on the judgment roll, we must assume that the questions decided by the trial court were by mutual consent of the parties litigated and submitted to the court for decision. I also agree that the trial court had power and authority to enter its decree for division of property (settlement of property rights) and provide for the maintenance and support of the minor child. I also agree that the court had authority to fix an attorney's fee for the mother in an action to secure support for the child.
I think that is exactly what the trial court did. As we must assume the matters decided by the court were litigated by common consent, so too we must assume was the matter of attorney's fee. The findings, conclusions and decree reveal that the fee was awarded "for the bringing and prosecution of this action" which we are holding was one for support of the child and settlement of property rights. We certainly cannot say that the fee was excessive for protecting the right of the child to support. The court has inherent power to award attorney's fees in such cases without evidence thereon. Anderson v. Anderson, 54 Utah 309,181 P. 168. I must therefore dissent from the order remanding the case. I think the judgment should be affirmed in toto with costs to respondent. *Page 247